        Case 1:19-cv-01024-TCW Document 12 Filed 07/23/19 Page 1 of 2




       In the United States Court of Federal Claims
                                       No. 19-1024

                                  (Filed: July 23, 2019)

*************************************
                                    *
EMERGENCY PLANNING                  *
MANAGEMENT, INC.                    *
                                    *
                    Plaintiff,      *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************

                                         ORDER

        On July 23, 2019, the Court held a hearing on Plaintiff’s motion for a temporary
restraining order. At the hearing, counsel for the Government represented that the
Department of Education (“ED”) has agreed not to make awards in the procurement at
issue until two weeks after this bid protest is resolved, obviating the need for a temporary
restraining order.

        Contingent on the Court’s receiving confirmation of ED’s plan on or before July 29,
2019, Plaintiff’s motion for a temporary restraining order and motion for a preliminary
injunction are DENIED. Plaintiff may re-file its motion for a preliminary injunction at a
later date if it decides that one is necessary.

       As discussed with counsel at the hearing, the Court hereby issues the following
briefing schedule:

       1. On or before July 29, 2019, the Government shall inform the Court of how it
          would like to proceed and confirm ED’s plan to withhold contract awards until
          two weeks after the resolution of this protest.

       2. The Government shall file the Administrative Record on or before July 31, 2019.
 Case 1:19-cv-01024-TCW Document 12 Filed 07/23/19 Page 2 of 2




3. Plaintiff shall file its Motion for Judgment on the Administrative Record
   (“MJAR”) on or before August 14, 2019.

4. Defendant shall file its Response and cross-MJAR on or before August 28, 2019.

5. Plaintiff shall file its Reply and Response on or before September 4, 2019.

6. Defendant shall file its Reply on or before September 11, 2019.

IT IS SO ORDERED.

                                                s/ Thomas C. Wheeler
                                                THOMAS C. WHEELER
                                                Judge




                                     2
